Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Pursuant to the applicant’s filing on 7/15/2021 of a Terminal Disclaimer over US 10,499,015, the Double Patenting rejection is hereby withdrawn.
Additionally, the prior art of record fails to disclose the amended claim limitations.  In particular, the combination of Messinger, US 8,134,942 B2, in view of Pesavento, US 2008/0148083 A1, does not disclose:

wherein, when the first RF module is in a network sleep mode:
the first camera processing unit is programmed to send a first signal to the first RF processing unit to determine if the first RF module is ready to receive the first captured image,
the first RF processing unit is programmed to respond to the first signal with a second signal indicating the first RF module is ready to receive the first captured image, and

as recited in claim 1, or: 

wherein, when the RF module is in the network sleep mode:
the camera module is programmed to send a first signal to the RF module to determine if the RF module is ready to receive the captured image,

the camera module is programmed to transfer the captured image to the RF module, and

as recited in claim 11.
	While Messinger discloses a communication protocol for a low-power network of cameras, there is no disclosure in Messinger of a separate memory for an RF module, nor of the above steps of performing an image data transfer between camera and RF memories during a network sleep mode.  Pesavento discloses a Direct Memory Access Controller (DMAC) for a computer system that performs data transfers using the DMAC, permitting the CPU to remain in a sleep or low power mode.  However, the examiner finds that the teachings of Pesavento, taken with Messinger’s, do not render the claims obvious, because in Pesavento there is no signaling to confirm that a first memory is ready to receive the data, and no signaling back to the sender to confirm that the first memory is ready to receive.  
	The newly found prior art, US 2015/0160711 A1, “Zhu”, discloses performing a memory transfer between a client having a volatile data storage and a non-volatile data storage, and further discloses sending messages to request hibernation and wake-up between devices, prior to sending data.  However, Zhu discloses performing this data transfer over a network, and performs the data transfer prior to hibernation, in order to allow the volatile memory device to enter hibernation without data loss, because Zhu is concerned with obviating the need for additional memory of a non-volatile type at a client device, and not with power management.  Thus there is no disclosure or suggestion to perform the data transfer between an RF memory and camera memory at a single network node, nor is there any teaching or suggestion to perform the data transfer during a sleep mode of an RF module, per claim 1, because the transfer must take place before sleep mode is initiated, to prevent data loss.  Therefore the disclosure of Zhu, while it suggests sending hibernate and wake-up requests prior to data transfer to and 
The amended claim language distinguish the application’s invention over the references that accompanied the previous Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art singly or in combination.
A further search was conducted which failed to yield any prior art. Therefore the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KYLE M LOTFI/Examiner, Art Unit 2425